Title: To George Washington from Diego Joseph Navarro, 11 March 1778
From: Navarro, Diego Joseph
To: Washington, George

 

Sir.
Havana the 11 March 1778.

Dn Juan de Miralles one of the most honourable Inhabitants of this City, as well by his personal qualifications as his Affluent circumstance, has informed me the misfortune which obliged him to put into Charles Town, in his Passage to spain in the Setie Our Lady of Carmen, Capn Dn Francisco Pruna, as allso the Genteell and Polite reception he was honoured with by the Governour and commander in Chief of Charles Town.
He allso informs me that disgusted by the cause which obliged him to put back, and the disagreable situation he was in on board during his Navigation he had resolved to remain some time in the Continent of America untill he could return to this Island and proceed to spain in a more convenient manner and with more security. depending on the Affection and Esteem he knows I profess for him, he has desired I would recommend him to your Excellency’s Protection and Favour. convinced of his personal Merit I do it with the greatest Pleasure and beg your Excellency will be pleased to honour him with your Protection and Favour during his residence in your Continent, Permit me in return to Offer your Excellency my Will and inclination to serve you as far as my Faculties and Power will permit. I pray to God to preserve your Excellency many years. I am Your Excellencys Most humble & most &ca

Diego Jph Navarro

